DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendments, the prior rejections under 35 U.S.C. §112(b) have been withdrawn.
Applicant’s arguments regarding the rejections under 35 U.S.C. §103 have been found unpersuasive and the prior rejection has been maintained.
Applicant argues that the art of record at least fails to provide for demarcation of first region and second region defined by "an axial center of the battery case" and selective positioning of the first region having "a higher emissivity" than the second region in relation to location of an exhaust valve as instantly claimed. Such an admission of the lack of this teaching was made in the prior rejection. Applicant does not specifically argue against the rationale in the rejection, i.e., that it would have been an obvious claim limitation to try. For at least this reason, the argument is unpersuasive.
Applicant also argues that the purpose of the prior art’s invention is to provide heat dissipation, whereas the purpose of the presently claimed invention is to preferentially heat a portion of the battery case in a region proximal the vent of the battery to facilitate safe discharge via the vent. It is noted that, “[i]t is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” See MPEP 2144 §IV and In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). For at least this reason, the argument is found unpersuasive.
In the same line of argument, Applicant argues that, “[n]othing in JP'604 teaches or suggests varying emissivity between two regions defined by an axial center of the battery case, one more emissive than the other depending on the location relative to an exhaust valve.” The undersigned disagrees. 
As noted in the prior rejection, JP’604 teaches “at least a portion of the surface comprises a container is black… in at least some in the black area, and / or 25 ℃ of surface emissivity is one having an area at least 0.85.” (emphasis added, [010]-[011])).  Moreover, in Comparative Example 1, JP’604 teaches that an unpainted, nickel-plated steel surface has an emissivity of 0.11. 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2123 §I. Thus, the undersigned submits that such a limitation is suggested by JP’604.
Applicant argues that, “to accomplish the above noted objective of JP'604, a skilled artisan would not have modified the reference device by replacing a selected portion of the black/high emissivity coating provided throughout the outer circumferential surface of the battery case with a non-coated, low emissivity surface, where reducing the area of black/high emissivity coating would evidently lower dissipation of heat generated by charge/discharge of the battery, thereby rendering the reference device unsatisfactory for its intended purpose.” Conclusively, the Applicant argues that, “the skilled artisan seeking to improve the heat dissipation characteristics would have attempted to maximize the area of black/high emissivity coating over the entire surface of the battery case, regardless of positioning relative to an exhaust valve in the axial direction of the battery case.” 
As noted above, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (Id). As established above and in the prior action, JP’604 teaches covering “at least a portion” of the battery case. Applicant has interpreted JP’604 in a much narrower scope by simply interpreting the scope of JP’604 as being limited to the examples section and not the disclosure as a whole.
Thus, the argument that the skilled person would have maximized the area of high emissivity coating is considered unpersuasive, because a reference may be relied upon for all that it would have reasonably suggested to the skilled person.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP’604 (JPH10214604A). It is noted that JP’604 was cited in an IDS, however, a machine translation of the specification was not provided. A machine translation of JP’604 accompanies this Action and is referred to below. It is noted that paragraph numbers, which may be inconsistent with the original document, have been added to the machine translation for ease of reference.
Regarding claim 1, JP’604 teaches a cylindrical battery (see battery of FIG. 2; [043]) comprising a cylindrical battery case (formed by the alleged bottomed cylindrical exterior casing and alleged sealing unit (addressed below)) comprising a bottomed cylindrical exterior casing (metallic bottomed cylindrical container 1, FIG. 2; [043]) and a sealing unit (sealing unit is formed by at least sealing plate 7, gasket 8, holding plate 12, which are located at hole 6, FIG. 2; [043]) fitted to close an opening of the exterior casing (see FIG. 2), wherein
a bottom portion of the exterior casing, or the sealing unit is provided with an exhaust valve (rubber safety valve 11 is provided at the end of the battery as the alleged sealing unit, FIG. 2; [043]), and
an outer peripheral surface of the battery case has a higher emissivity in a first region (“…at least a portion of the surface comprises a container is black… in at least some in the black area, and / or 25 ℃ of surface emissivity is one having an area at least 0.85.” (emphasis added, [010]-[010])). 
JP’604 does not teach, wherein the first region extends from an axial center of the battery case to a side in a direction of the exhaust valve than in a second region located on a side opposite to the exhaust valve. However, as shown below, this feature would have been obvious to try. See MPEP 2143 §I.E and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
As shown by JP’604, before the effective filing date of the claimed invention, there was a recognized problem in the art that during charging, charging efficiency of a secondary battery decreases as the temperature increases and that it is desirable to dissipate heat during charging to improve the efficiency (JP’604, [003]). 
In view of the problems associated with secondary batteries, JP’604 solves this problem by including a high emissivity surface on the outer surface of the battery ([010]-[011]). As noted above, JP’604 teaches that the high emissivity covers “at least a portion” of the surface of the container ([010]). In such a case where a portion of the surface is covered (i.e., not the entirety), the undersigned identifies the following finite number of potential solutions: (1) the portion may be located on the lower portion of the container, (2) the portion may be located on the upper portion of the container, or (3) the portion may be located centrally or disposed on both the upper and lower portions (i.e., covering both of the upper and lower portions). It is noted that options (2) and (3) would meet the limitation of the claims.
Given that the purpose of including the high emissivity portion of JP’604 is to dissipate heat from the battery, the skilled person could have pursued the potential solutions identified above with a reasonable expectation of success in improving the heat dissipation characteristics of the battery cell. In doing so, the skilled person more likely than not could have arrived at the claimed invention.
Accordingly, it would have been obvious to try before the effective filing date of the claimed invention to produce the cylindrical battery as taught by JP’604, wherein the first region extends from an axial center of the battery case to a bottom side in a direction of the exhaust valve than in a second region located on a side opposite to the exhaust valve.
Regarding claim 3, JP’604 teaches the cylindrical battery according to claim 1 as described above. JP’604 also teaches wherein the difference in emissivity between the first region and the second region is not less than 0.35 as shown below.
	In Comparative Example 1, JP’604 teaches that an unpainted, nickel-plated steel surface has an emissivity of 0.11. In an inventive example where the surface portion was painted black, the emissivity was 0.96. Accordingly, where a portion of surface of the battery is painted with the black material, JP’604 teaches that the difference in emissivity between the first region and second region is 0.85, which meets the limitation.
Regarding claim 4, JP’604 teaches the cylindrical battery according to claim 1 as described above. JP’604 also teaches wherein at least part of the first region is provided with an infrared absorbing layer formed of a material having a higher emissivity than a material forming the exterior casing (“[t]he surface of the bottomed cylindrical container made of stainless steel nickel-plated steel, except the bottom surface portion painted black (matte black) to form a black area. Measurement of the ε emissivity at 25 ° C. in the black areas of the obtained container was 0.96.” ([038]); as noted above, the nickel-plated steel surface of the cylindrical container has an emissivity of 0.11, thus the limitation is met. See ([038])).
Regarding claim 5¸ JP’604 teaches the cylindrical battery according to claim 4 as described above. JP’604 does not explicitly teach wherein the area of the infrared absorbing layer is 25% to 50% of the total area of the outer peripheral surface. However, as shown below, the skilled person could have arrived at the claimed invention by optimization through routine experimentation. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 §II.A.
JP’604 teaches that the container (i.e., cylindrical battery case) is “characterized in that at least part of the surface is black” ([008]). JP’604 teaches that this surface is included to “discharge reaction heat,” ([004]) i.e., to dissipate heat in order to improve the charge capacity of the battery cell ([005]). Accordingly, JP’604 teaches that the surface area of the “black portion” (i.e., high emissivity portion) is a result-effective variable for dissipating heat and thus improving charging capacity.
The result-effective variable of surface area of the alleged infrared absorbing layer is also evident from well-known knowledge in the art of heat transfer. As known to those skilled in the art, radiative heat transfer from one object to another can be described by the Stefan-Boltzmann law of radiation (an ideal law applicable to blackbody radiation), where the amount of radiative heat transfer is proportional to the area of the radiative surface.
Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention by routine experimentation such that the area of the infrared absorbing layer is 25% to 50% of the total area of the outer peripheral surface. In doing so, the skilled person would have had a reasonable expectation of success in improving the charge capacity of the battery cell ([005]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP’604 (JPH10214604A), as applied to claim 1 above, in view of Offutt (US20180131028A1).
Regarding claim 6, JP’604 teaches the cylindrical batteries described in claim 1 as described above.
JP’604 does not teach a battery module comprising a plurality of the cylindrical batteries, wherein the cylindrical batteries are arranged on the same plane while axial directions of the respective battery cases are parallel to one another.  
	However, Offutt teaches the deficient limitations. Offutt relates to the design of battery modules (abstract) for cylindrical batteries ([0043]) and is thus analogous art to JP’604. Offutt teaches a battery module (battery module 1100, FIG. 11; [0038]) comprising a plurality of cylindrical batteries (first plurality of battery cells 1110, FIG. 11; [0038]), wherein the cylindrical batteries are arranged on the same plane while axial directions of the respective battery cases are parallel to one another (see FIGS. 11 and 15: the claimed structure is evident from the figures).
	Thus, it would have been obvious before the effective filing date of the claimed invention to have utilized a plurality of the cylindrical battery of claim 1 as taught by JP’604 in a battery module as taught by Offutt in order to electrically couple a plurality of battery cells ([0003]) for use in a practical application.
Claims 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP’604 (JPH10214604A) in view of Miyata (US20150132625A1). It is noted that Miyata was cited in an IDS.
Regarding claim 2, JP’604 teaches a cylindrical battery (see battery of FIG. 2; [043]) comprising a cylindrical battery case (formed by the alleged bottomed cylindrical exterior casing and alleged sealing unit (addressed below)) comprising a bottomed cylindrical exterior casing (metallic bottomed cylindrical container 1, FIG. 2; [043]) and a sealing unit (sealing unit is formed by at least sealing plate 7, gasket 8, holding plate 12, which are located at hole 6, FIG. 2; [043])  fitted to close an opening of the exterior casing (see FIG. 2), wherein
the sealing unit is provided with an exhaust valve (rubber safety valve 11 is provided at the end of the battery as the alleged sealing unit, FIG. 2; [043]), and
an outer peripheral surface of the battery case has a higher emissivity in a first region (“…at least a portion of the surface comprises a container is black… in at least some in the black area, and / or 25 ℃ of surface emissivity is one having an area at least 0.85.” (emphasis added, [010]-[010])).
JP’604 does not teach a bottom portion of the exterior casing is provided with an exhaust valve. However, Miyata teaches the deficient limitation. Miyata relates to the design of cylindrical batteries (abstract) and is thus analogous art to JP’604. Miyata teaches a bottom portion of the exterior casing (battery case 15, FIG. 2; [0026]) is provided with an exhaust valve (circular thin portion 15a; “at the bottom portion of the battery case 15, the circular thin portion 15a which breaks at the time that a pressure in the battery reaches a predetermined value is provided.” ([0029])). 
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the battery of JP’604 with that of Miyata such that the cylindrical battery a bottom portion of the exterior casing is provided with an exhaust valve. The skilled person would have been motivated to do so in order to improve the safety of the cylindrical battery (“[t]he circular thin portion 15[a] formed at the bottom portion of the battery case 15 constitutes the safety valve.” (emphasis added, [0029])).
JP’604 also does not teach the first region extends from an axial center of the battery case to a bottom side in a direction of the bottom portion than in a second region extending from said axial center of the battery case to a top side in a direction of the sealing unit.  However, as shown below, this feature would have been obvious to try. See MPEP 2143 §I.E and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
As shown by JP’604, before the effective filing date of the claimed invention, there was a recognized problem in the art that during charging, charging efficiency of a secondary battery decreases as the temperature increases and that it is desirable to dissipate heat during charging to improve the efficiency (JP’604, [003]). 
In view of the problems associated with secondary batteries, JP’604 solves this problem by including a high emissivity surface on the outer surface of the battery ([010]-[011]). As noted above, JP’604 teaches that the high emissivity covers “at least a portion” of the surface of the container ([010]). In such a case where a portion of the surface is covered, the undersigned identifies the following finite number of potential solutions: (1) the portion may be located on the lower portion of the container (i.e., the claimed invention), (2) the portion may be located on the upper portion of the container, or (3) the portion may be located centrally or disposed on both of the upper and lower portions (i.e., covering both of the upper and lower portions). It is noted that options (1) and option (3) would meet the limitation of the claims.
Given that the purpose of including the high emissivity portion of JP’604 is to dissipate heat from the battery, the skilled person could have pursued the potential solutions identified above with a reasonable expectation of success in improving the heat dissipation characteristics of the battery cell. In doing so, the skilled person more likely than not could have arrived at the claimed invention.
Accordingly, it would have been obvious to try before the effective filing date of the claimed invention to produce the cylindrical battery as taught by JP’604, the first region extends from an axial center of the battery case to a bottom side in a direction of the bottom portion than in a second region extending from said axial center of the battery case to a top side in a direction of the sealing unit.
Regarding claim 7, JP’604 in view of Miyata teaches the cylindrical battery according to claim 2 as described above. JP’604 also teaches wherein the difference in emissivity between the first region and the second region is not less than 0.35 as shown below.
	In Comparative Example 1, JP’604 teaches that an unpainted, nickel-plated steel surface has an emissivity of 0.11. In an inventive example where the surface portion was painted black, the emissivity was 0.96. Accordingly, where a portion of surface of the battery is painted with the black material, JP’604 teaches that the difference in emissivity between the first region and second region is 0.85, which meets the limitation.
Regarding claim 8, JP’604 in view of Miyata teaches the cylindrical battery according to claim 2 as described above. JP’604 also teaches wherein at least part of the first region is provided with an infrared absorbing layer formed of a material having a higher emissivity than a material forming the exterior casing (“[t]he surface of the bottomed cylindrical container made of stainless steel nickel-plated steel, except the bottom surface portion painted black (matte black) to form a black area. Measurement of the ε emissivity at 25 ° C. in the black areas of the obtained container was 0.96.” ([038]); as noted above, the nickel-plated steel surface of the cylindrical container has an emissivity of 0.11, thus the limitation is met. See ([038])).
Regarding claim 9¸ JP’604 in view of Miyata teaches the cylindrical battery according to claim 8 as described above. JP’604 in view of Miyata does not teach wherein the area of the infrared absorbing layer is 25% to 50% of the total area of the outer peripheral surface. However, as shown below, the skilled person could have arrived at the claimed invention by optimization through routine experimentation. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 §II.A.
JP’604 teaches that the container (i.e., cylindrical battery case) is “characterized in that at least part of the surface is black” ([008]). JP’604 teaches that this surface is included to “discharge reaction heat,” ([004]) i.e., to dissipate heat in order to improve the charge capacity of the battery cell ([005]). Accordingly, JP’604 teaches that the surface area of the “black portion” (i.e., high emissivity portion) is a result-effective variable for dissipating heat and thus improving charging capacity.
The result-effective variable of surface area of the alleged infrared absorbing layer is also evident from well-known knowledge in the art of heat transfer. As known to those skilled in the art, radiative heat transfer from one object to another can be described by the Stefan-Boltzmann law of radiation (an ideal law applicable to blackbody radiation), where the amount of radiative heat transfer is proportional to the area of the radiative surface.
Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention by routine experimentation such that the area of the infrared absorbing layer is 25% to 50% of the total area of the outer peripheral surface. In doing so, the skilled person would have had a reasonable expectation of success in improving the charge capacity of the battery cell ([005]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP’604 (JPH10214604A) in view of Miyata (US20150132625A1), as applied to claim 2 above, and further in view of Offutt (US20180131028A1).
Regarding claim 10, JP’604 in view of Miyata teaches the cylindrical batteries described in claim 2 as described above.
JP’604 in view of Miyata does not teach a battery module comprising a plurality of the cylindrical batteries, wherein the cylindrical batteries are arranged on the same plane while axial directions of the respective battery cases are parallel to one another.  
	However, Offutt teaches the deficient limitations. Offutt relates to the design of battery modules (abstract) for cylindrical batteries ([0043]) and is thus analogous art to JP’604. Offutt teaches a battery module (battery module 1100, FIG. 11; [0038]) comprising a plurality of cylindrical batteries (first plurality of battery cells 1110, FIG. 11; [0038]), wherein the cylindrical batteries are arranged on the same plane while axial directions of the respective battery cases are parallel to one another (see FIGS. 11 and 15: the claimed structure is evident from the figures).
	Thus, it would have been obvious before the effective filing date of the claimed invention to have utilized a plurality of the cylindrical battery of claim 1 as taught by JP’604 in a battery module as taught by Offutt in order to electrically couple a plurality of battery cells ([0003]) for use in a practical application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        /WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721